Citation Nr: 1107975	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of L5-S1 with left L3-4 disc with quadriceps weakness and 
partial foot drop status post left L3-4 laminectomy with scar 
(claimed as lower back injury/left leg nerve damage/scar tissue 
and arthritis lower back) (hereinafter "low back disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

In a November 2007 decision, the Board denied the Veteran's claim 
for service connection for a low back disability.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court). 

In August 2008, the Court granted a Joint Motion to Remand (JMR) 
vacating the Board decision and remanding the case back to the 
Board.  Pursuant thereto, in July 2009 the Board remanded the 
case for further development.  The case has now been returned for 
appellate consideration. 


FINDINGS OF FACT

The Veteran's low back disability was not manifested in active 
service nor until years thereafter and is unrelated to his 
military service.


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by service; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in June 2004, prior to 
the initial August 2004 RO adjudication of the claim.  The 
Veteran was notified of the evidence needed to substantiate a 
claim for service-connection and of the types of evidence the 
Veteran was expected to provide, including the information VA 
would need in order obtain, on his behalf, any private, VA or 
other Federal records.  

With respect to any deficiency in providing information as to 
assigning the degree of disability and effective date of the 
disability if a claim of service-connection is granted, pursuant 
to the holding in Dingess, 19 Vet. App. 473 (2006), the JMR did 
not find that there was any such deficiency or, in fact, any 
other deficiency with respect to VCAA notification.  
Nevertheless, the July 2009 Board remand requested the RO to 
issue a corrective VCAA notice which included the information 
required under the holding in Dingess, Id.  This was done by RO 
letter dated June 26, 2010.  Moreover, as the claim is denied, no 
disability rating and effective date will be assigned as a matter 
of law.  Therefore, there can be no possibility of any prejudice 
to the Veteran with respect to any defect in the VCAA notice 
required under Dingess, Id.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The RO has obtained the Veteran's service treatment 
records and private medical records.  The Veteran declined the 
opportunity to testify in support of his claim.  

The Veteran has been afforded VA examinations addressing whether 
his claimed disability is related to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The first such examination was 
conducted by VA in September 2004.  The JMR did not, by its 
terms, require that another examination be conducted but it found 
the opinion rendered in September 2004 to be deficient.  In the 
JMR it was stated that the Board was to address whether the 2004 
opinion was adequate or whether additional evidence or 
clarification was needed.  Accordingly, a more comprehensive VA 
opinion was requested in the July 2009 Board remand to address, 
specifically, whether the Veteran's low back disability that 
resulted in surgery in 1985 had its onset in service or was 
related to military service.  

The opinion was obtained in November 2010 and, when fairly 
interpreted, addressed the matter and question which was the 
basis of the Board's July 2009 remand.  

Accordingly, the Board finds that there has been substantial 
compliance with the 2008 JMR and the 2009 Board remand.  See 
generally Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141 (1999); and D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board finds these actions have satisfied VA's duty to assist and 
that no additional assistance is required.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background

On examination when the Veteran was in the reserves, in 
September1964, no pertinent abnormality was noted.  In an adjunct 
medical history questionnaire it was reported that he had had 
back and leg trouble. 

The May 1966 examination for entrance into active duty was 
negative but it was noted in an adjunct medical history 
questionnaire that he had "[h]ad muscle spasm in back in high 
school.  No trouble now.  NCD [Not Considered Disqualifying]."  

In June 1966 the Veteran had a questionable sprain of his back 
from lifting heavy objects.  On examination there was tenderness 
of the right lower lumbar area, more so on motion of the back.  
Reflexes were satisfactory in his legs.  He was given Parafon 
Forte.  In August 1966 he had low back pain which was more 
pronounced when bending over.  The assessment was a low back 
sprain.  In March 1968 he had a recurrence of a low back strain.  
An X-ray series was negative.  

A clinic note dated April 1968 reflects a notation of "Admit-
Acute lumbosacral strain.  

The May 1968 separation reflects a notation of "[h]ospitalized at 
Rota Spain for acute lumbosacral strain in April 68.  Continues 
to have slight symptoms."  

Subsequent to service, the Veteran was seen at a private 
facility, Greenville Hospital System ("Greenville"), in May 1985 
for complaints of low back pain.  It was reported that he had had 
episodic low back pain since 1976.  "It occurred with some 
lifting and legs slipping out from under him when he was in the 
Navy. That was the worse spell he had had, and he improved with 
two weeks bed rest and traction.  Over the years he has had 
flare-ups that have not been bad and they would usually settle 
back down."  He remembered one flare-up when his left shin and 
the top of his foot got numb, but this cleared up without any 
significant leg pain.  Two weeks ago he had a flare-up, mainly 
just low back pain but three days ago he thought he was over it, 
only to get very uncomfortable two nights ago with pain more to 
the left and down into the buttock posterolaterally into the 
upper thigh.  Yesterday morning he had partial left foot drop and 
recurrent numbness in the anterior tibial region on the top of 
the foot.  On examination he had obvious moderate foot drop.  The 
impression was a "probable large protruded or extruded disc, 
quite likely L3-4 with a secondary foot drop and quad weakness."  
He underwent a left L3-4 laminectomy and removal of a large 
extruded disc.  The records also revealed that he had DDD at L5-
S1 and some mild narrowing at L4-5. 

Records from Southeastern Neurosurgical & Spine Institute, St. 
Francis Healthcare System from August November 2000, include an 
August 2000 report that shows that the Veteran had a history of 
16 to 17 years of back pain and that for the last two years the 
pain had gotten worse, and it now radiated into the left lower 
extremity.  A myelogram revealed multi-level disease and 
specifically that there were extradural defects at L4-5, and 
evidence on a CT scan of an abnormality on the lateral aspect of 
the disc at L2-3 on the left.  He underwent a hemi-facetectomy, 
subtotal foraminotomy, discectomy, and laminoforaminotomy.  

Records of the Family Practice Clinic from 2000 to 2004 show 
treatment for, in part, low back disability and reflect an 
assessment of degenerative arthritis.  They also reflect that he 
has diabetes and peripheral neuropathy.  

In the Veteran's May 2005 initial claim for service-connection 
for low back disability he reported that he had sustained a low 
back injury in 1967 when in Rota, Spain.  He also reported having 
left foot drop due to nerve injury at a disc.  He reported that 
the injury occurred when pulling a rope and his foot slipped 
causing him to fall and herniate his L4 disc.  He had been placed 
in traction at the Base Hospital in Rota, Spain, for two weeks 
and thereafter was put on light duty until reassigned to 
Philadelphia, where he had again seen a physician.  Subsequently, 
he had had two back surgeries on that disc.  

In June 2004 D.C. wrote that he had known the Veteran all of his 
life and the two of them had grown up and even worked together.  
The Veteran had never had back trouble prior to going into active 
service.  While in Spain, the Veteran had written about hurting 
his back and had reported being hospitalized for two weeks, 
having been put in traction and having had whirlpool treatments.  
Since his release from service he had had lots of trouble with 
his back and foot drop.  

T. W. C. also wrote and reported having been friends with the 
Veteran since elementary school but he had not had any back 
trouble prior to his military service. After returning from his 
service in Spain, the Veteran had shared details of his inservice 
back injury, having been placed in traction during inservice 
hospitalization and having had whirlpool treatments.  Since then 
he had continuously had trouble with his back and had had two 
back surgeries.  

In September 2004 the Veteran underwent a VA spine examination, 
at which time the claim file was not available for review by the 
examiner.  The Veteran told the examiner that he developed lower 
back pain in 1967 when he was in Spain and had pulled a boat from 
the water and then had been in traction for 2 or 3 weeks when 
hospitalized.  He was then assigned to a desk job until he was 
discharged.  He had done well thereafter until 1985 when he was 
hospitalized for low back pain, left footdrop, and left 
quadriceps weakness.  A lumbar myelogram had revealed a large 
left L3-4 herniated disk with a free fragment.  He then had a 
laminectomy in 1985 and the low back problem improved, except for 
the foot drop which had worsened over the years.  In 2000, he 
again started to have low back pain again, but in a higher 
location.  A CT scan had revealed a herniated disc at L23-3 with 
bilateral severe L5-S1 foraminal stenosis.  He then had a second 
laminectomy, this time at L2-3 to remove the disc and again 
following this surgery the condition improved. 
He also told the examiner that he worked at an autobody shop for 
11 years, but had to resign because of the back pain.  

The examiner noted that the Veteran took medication for pain and 
the pain had a tendency to radiate to the left leg, which 
affected his ability to walk because of left footdrop.  The 
examiner indicated that the veteran did not work and had no 
problem with daily living activities.  On examination the Veteran 
had decreased lumbar motion.  He had a left footdrop with zero 
strength out of 1/6 of the anterior tibialis and peroneal muscles 
on the left leg. 

The examiner rendered a diagnosis of left footdrop and absent 
Achilles reflexes and steppage gait due to L5-S1 ruptured disk in 
1985 and another ruptured disk in 2000.  The examiner stated that 
"[t]he low back pain [was] with almost all certainty due to the 
foraminal stenosis at L5-S1 that is bilateral and severe." 

As to etiology, the examiner noted, after "thoroughly" 
reviewing the claims file, in an October 2004 addendum that the 
Veteran had complained of mild low back pain twice, in 1966 and 
once in 1968; and, that according to the Greenville doctor, the 
Veteran did not complain of further pain until 1976 when again he 
had low back pain intermittently.  The examiner mentioned that it 
was in "1995" when the Veteran developed the acute onset of low 
back pain with left foot drop and weakness of the left quadriceps 
that led to the laminectomy in the same year.  He opined that the 
acute back pain developed in 1985.  The examiner also stated that 
"[w]hether the low back pain that he had sporadically presented 
before was the beginning of low back disk remains a moot question 
at this point. I think the problem developed in 1985."  

In October 2004 the Veteran's daughter reported that she was 33 
years of age and she recalled that he had always had severe back 
pain.  She recalled that when she was a child her father had seen 
physicians and chiropractors for relief of back pain.  Her mother 
had constantly massaged her father's back each night.  One reason 
that he had closed his automobile repair shop was his increasing 
back pain.  He had then gone to work for General Electric hoping 
that a new job would relieve some of his back pain and he would 
have access to health care coverage.  She could not remember her 
father having had any serious accident.  

In October 2004 the Veteran's wife stated that she had met the 
Veteran a few months after he returned home from serving in the 
Navy and they were married in 1968.  He had fallen during service 
and while in a hospital he had been in traction for two weeks for 
a herniated disc.  After returning home, and especially for the 
first year of their marriage, he had consistently gone to 
physicians and chiropractors for treatment of his back.  Since 
his fall in Spain, he had always had severe back trouble. 

Pursuant to the Board's July 2009 remand, a VA physician reviewed 
the Veteran's claim file in November 2010.  The physician 
indicated that the question posed was whether it was at least as 
likely as not that the Veteran's low back disability that 
resulted in surgery in 1985 had its onset inservice or is related 
to service?  The physician noted that the private clinical 
records, service treatment records, and VA records were reviewed, 
as well as information from a website of the National Institute 
of Health. 

The physician's opinion was that it was less likely than not that 
the Veteran's low back disability that resulted in surgery in 
1985 had its onset in service or was related to service.  The 
rationale was that the history recorded by a private physician in 
1985 clearly described an approximately 9 year period of time 
during which the Veteran experienced only intermittent flare-ups 
of low back pain of a relatively mild degree, with intervening 
symptom-free periods of time.  Given the acute progressive nature 
of the Veteran's symptoms necessitating surgery as described by 
that private physician, it was medically unlikely that the 
extruded L3-4 disc had been present for a significant period of 
time and certainly not for years.  The current body of evidence 
in the medical literature did not implicate residuals occurring 
in the vast majority of cases of recurring low back sprain and 
strain, such as was documented in the service treatment records 
of this Veteran.  Specifically, there was no conclusive body of 
current medical evidence that indicated a nexus between recurring 
low back sprains/strains and the development of herniated or 
extruded lumbar discs and radicular symptoms, the latter issues 
being identified several years after the Veteran's service.  

Principles of Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, not every manifestation of joint pain 
inservice will permit service connection for arthritis first 
shown as a clear-cut clinical entity at some later date.  
38 C.F.R. § 3.303(b).

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Reasonable doubt will be favorably resolved and it exists when 
there is an approximate balance of positive and negative 
evidence.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially, the Board notes that the service entrance examination 
found that the Veteran had had muscle spasm while in high school; 
however, no back disability was found on the examination for 
entrance into active duty.  So, it must be concluded that he did 
not have a pre-existing chronic low back disability.  It is 
undisputed that during active service the Veteran had two low 
back injuries, the first in 1966 and the second in 1968 and that 
he was treated for both, with the second requiring 
hospitalization.  

However, it is clear that the hallmark of the Veteran's current 
low back disability is pathology of his lumbar discs with 
radiculopathy, i.e., radiating neurological symptoms, 
particularly into his left leg with footdrop and quadriceps 
weakness.  He had no symptoms of radiculopathy during service and 
at service discharge he was noted to have no more than slight 
symptoms of an "acute" lumbosacral strain.  In fact, X-rays in 
1966, after his first low back sprain revealed no abnormality.  

Aside from lay statements to the effect that the Veteran 
continued to have low back symptoms following military service, 
the earliest medical record pertaining to low back disability is 
when the Veteran sought treatment in 1985.  Records from that 
time are inconsistent in reporting the Veteran's medical history.  
That is, it was reported that he had had episodic low back pain 
since 1976.  This is a point in time eight (8) years after 
termination of the Veteran's active service.  However, the 
records in 1985 also note the Veteran's report of a back injury 
stating that "it" occurred during military service and that 
over the years he had had flare-ups and had recalled one flare-up 
when he had numbness in the left lower extremity.  The 1985 
records also indicate that only recently he had had the onset of 
chronic radicular symptoms, and significantly these records in 
1985 are the earliest which demonstrate the presence of chronic 
left footdrop.  

Unlike during active service, radiological studies in 1985 
revealed pathology, particularly pathology of the Veteran's 
discs.  In fact, those studies revealed a large extruded disc.  

The Board must also considered the statements of the Veteran, his 
friends, and family which are to the effect that he has 
continuously had low back pain since his military service.  

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. 
§ 3.159(a)(1) and (2) defining, respectively, competent medical 
and lay evidence.  Where the determinative issue involves 
causation or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, lay evidence can be 
competent to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), or (2) the layperson is reporting a contemporaneous medical 
diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
when the underlying medical nature of evidence has been 
significantly diluted, as in the connection between a lay account 
of past medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, information simply recorded by a 
medical examiner and unenhanced by any additional medical 
comment, and thus not adding any medico-evidentiary value to the 
lay history through medical expertise, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. 
§ 3.159(a)(2).  If not, then competent medical evidence is 
required.  If lay evidence is competent, then the second step is 
to assess credibility by weighing the pertinent lay evidence 
against the other evidence-including inservice records 
documenting inservice injury or disability, if any.  Robinson, 
Id.  The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (lay evidence concerning continuity of symptoms after 
service, if credible, may be competent, regardless of the lack of 
contemporaneous medical evidence).  Other factors are the lapse 
of time in recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-interest, 
the earliest time at which corroborating lay or medical evidence 
is first shown, and statements given during treatment (which are 
usually given greater probative weight, particularly if close in 
time to the onset thereof).  

The Veteran is competent to attest to having had low back pain 
since his military service and his family and friends are 
competent to attest to his having complained of such pain since 
service.  Thus, the credibility of these lay statements must be 
weighed.  

With respect to the Veteran's complaints, first elicited in 1985, 
many years after service discharge, of having had continuous back 
pain as establishing continuity of symptomatology and, thus, a 
nexus between current low back disability and his low back 
injuries during military service, a layperson is competent to 
testify as to pain.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, while competent to testify to the pain or other 
symptoms personally experienced during or after military service, 
a layperson is generally not competent to testify that what was 
experienced inservice caused disability which was not clinically 
shown to have manifested until years after service, particularly 
in light the absence of intervening symptoms.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999).  A layperson can attest to 
factual matters of first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited duty, 
or undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, a lay person is not capable 
of making medical conclusions, thus, any such statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

A lay person is not qualified to render a medical opinion as to 
diagnosis or medical causation.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  A diagnosis requires the application of medical 
expertise to facts, including a description of history and 
symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  
Therefore, competent medical evidence is necessary to establish 
this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and not 
simply a showing of continuity of symptoms, is needed to provide 
a nexus between the veteran's in-service symptoms and the 
currently diagnosed disabilities).  

As applied to this case, the Veteran is simply not competent to 
attest that a low back injury, either in 1966 or in 1968, caused 
a herniated disc.  This amounts to an attempt to supply a medical 
opinion, as to the etiology of current low back disability, which 
the Veteran is not competent to do.  Rather, a competent medical 
opinion in 2009 specifically disagrees with this conclusion.  
This is particularly true in light of his report, when filing his 
claim in 2005, of having foot drop due to an inservice injury, 
when footdrop is not clinically shown until years after service.  
As to this, the other lay statements do not corroborate his 
having had footdrop in the immediate postservice years.  
Moreover, if the injury had been so severe as to have caused 
footdrop it would be reasonable to expect that he would have not 
waited until 1985 to seek treatment for it.  Further, the 
earliest postservice clinical records only antedate his chronic 
low back disability to 1976 or 1983, each being a time years 
after service.  

As to the second and third circumstances, delineated in Jandreau, 
Id., when lay evidence may establish a diagnosis, the Veteran has 
not reported testified that he was given a diagnosis during 
service of chronic low back pathology, such as disc pathology, or 
a diagnosis within one year of service discharge in 1968 of 
lumbosacral arthritis or even disc pathology (the 2nd 
circumstance under Jandreau).  Also, he has not described 
symptoms supported by a later diagnosis of inservice incurrence 
of chronic low back pathology, or manifestation of arthritis of 
the lumbosacral spine within the first postservice year, by a 
medical professional (the 3rd circumstance under Jandreau). 

Significantly, a recent VA physician opined, in 2009 after a 
review of the claim file, that the Veteran's current low back 
disability, consisting of disc pathology, is unrelated to the 
acute sprains during service.  This opinion is consistent with 
the earlier opinion obtained 2004.  As these opinions were based 
upon both an evaluation of the Veteran or review of his claim 
folder, or both, the Board finds that they are supported by an 
adequate foundation.  Moreover, the opinions were accompanied by 
rationales consistent with the evidence of record.  That is, each 
opinion was rendered after reviewing the claim file, and thus 
having reviewed the lay statements pertaining to the Veteran's 
having had back pain after service.  Each opinion found the 
earliest presence of radicular symptoms in 1985 to be most 
persuasive.  As to this, the Board must consider only independent 
medical evidence to support the findings rather than provide a 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no 
favorable medical opinion addressing the question of the 
incurrence during active service of chronic low back disability. 

Thus, the Board concludes that the Veteran's current low back 
disability, including arthritis and disc pathology, is not of 
service origin and that arthritis and disc pathology are not 
shown until many years after the Veteran's 1968 discharge from 
military service.  

Accordingly, service connection for low back disability, to 
include arthritis and disc pathology, is not warranted.  Since, 
for these reasons, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for low back disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


